Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 

1. Claims 1, 4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0286853 A1 (“Mallikarjunswamy”) in view of US 2020/0135714 A1 (“Mallikarjunswamy2”).

Regarding claim 1, Mallikarjunswamy shows (Fig. 11) a vertical bipolar transistor device (60, para 61) comprising: 
a heavily-doped semiconductor substrate (102) having a first conductivity type (N, para 60); 
a first semiconductor epitaxial layer (112 and 114 formed in 112, para 36 with higher doping, para 52), having a second conductivity type (P, para 53), formed on the heavily-doped semiconductor substrate and used as a base of the vertical bipolar transistor device (112 of Fig. 11 is similar to 112 of Fig. 10 and shown as a base of the device as in Fig. 10a); 
at least one doped well (116), having the first conductivity type (N, para 52), formed in the first semiconductor epitaxial layer (formed within 114 which is formed in 112, para 52); 
an isolation structure (111, para 54), formed in the first semiconductor epitaxial layer, surrounding the first semiconductor epitaxial layer and the at least one doped well; and 
an external conductor (122, emitter electrode, para 53) directly arranged (without any other intermediate device being connected between them) outside the first semiconductor epitaxial layer and the at least one doped well and electrically connected to 
Mallikarjunswamy does not show the isolation structure being formed in the heavily-doped semiconductor substrate.
Mallikarjunswamy2 shows (Fig. 2) the isolation structure (120) being formed in the heavily-doped semiconductor substrate (102, para 33).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Mallikarjunswamy, including extended isolation structure, with the invention of Mallikarjunswamy2.  
The motivation to do so is that the combination produces device structure isolated from the adjacent devices (para 33).
Note: Although the elements above are shown with respect to a different embodiment (Fig. 10) it is not repeated for the embodiment of Fig. 11 as mentioned in para 61.

Regarding claim 4, Mallikarjunswamy shows (Fig. 11) further comprising: 
at least one second heavily-doped area (126, para 55), having the second conductivity type, formed in the first semiconductor epitaxial layer (114 and 112), wherein the first semiconductor epitaxial layer is electrically connected to the at least one doped well (116) through at least one second heavily-doped area, and the external conductor (122).
Mallikarjunswamy does not show at least one first heavily-doped area, having the first conductivity type, formed in the at least one doped well.
Mallikarjunswamy2 shows (Fig. 2) at least one first heavily-doped area (113, para 37), having the first conductivity type, formed in the at least one doped well (116).
Mallikarjunswamy in combination with Mallikarjunswamy2 teaches the limitation the first semiconductor epitaxial layer is electrically connected to the at least one doped well 
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Mallikarjunswamy, including first heavily doped area, with the invention of Mallikarjunswamy2.  
The motivation to do so is that the combination produces highly conductive portion of the well in contact with the conductive electrode thus reducing contact resistance.

Regarding claim 7, Mallikarjunswamy shows (Fig. 11) further comprising a heavily-doped buried layer (PBL 108 and PBL2 132, para 51) formed between the heavily-doped semiconductor substrate (102) and the first semiconductor epitaxial layer (112 and 114) and under the at least one doped well (116).

Regarding claim 8, Mallikarjunswamy in view of Mallikarjunswamy2 shows the heavily-doped buried layer (PBL 108 and PBL2 132) and a bottom of the isolation structure (120 Mallikarjunswamy2 ) is deeper than an interface between the heavily-doped buried layer and the first semiconductor epitaxial layer (112 and 114).
Mallikarjunswamy does not show wherein the heavily-doped buried layer has the first conductivity type.
Mallikarjunswamy2 shows (Fig. 2) wherein the heavily-doped buried layer (106 NBL, para 32) has the first conductivity type.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Mallikarjunswamy, including heavily-doped buried layer, with the invention of Mallikarjunswamy2.  


Regarding claim 9, Mallikarjunswamy in view of Mallikarjunswamy2 shows wherein the heavily-doped buried layer (PBL 108 and PBL2 132) has the second conductivity type, and a bottom of the isolation structure (120 Mallikarjunswamy2) is deeper than an interface between the heavily-doped buried layer and the heavily-doped semiconductor substrate (102).

Regarding claim 10, Mallikarjunswamy in view of Mallikarjunswamy2 shows the heavily-doped buried layer (PBL 108 and PBL2 132) and the isolation structure (Mallikarjunswamy2 120).
Mallikarjunswamy does not show the heavily-doped buried layer touches the isolation structure.
Mallikarjunswamy2 shows the heavily-doped buried layer (NBL, 106) touches the isolation structure (120).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Mallikarjunswamy, including heavily-doped buried layer, with the invention of Mallikarjunswamy2.  
The motivation to do so is that the combination produces TVS protection for the whole device (para 32).

Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. 

Regarding the argument “Accordingly, Mallikarjunswamy fails to teach or suggest that "the external conductor is directly arranged outside the first semiconductor epitaxial layer and the doped well ", in page 10/15, the examiner disagrees. The term “directly arranged outside” does not significantly overcome the prior arts represented above and does not necessarily require any direct contact either.
As such, the rejection stated above has been restated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/WASIUL HAIDER/Examiner, Art Unit 2819